Submitted controversy determined in favor "of the plaintiff, witn costs. Memorandum: In reaching the conclusion that the plaintiff has a marketable title to the premises described in the warranty deed which she has tendered to the defendant, we apply the provisions of chapter 559 of the Laws of 1902. Section 10 of that enactment provides a Statute of Limitations which, when applied to the stipulated facts before us, prevents, after a reasonable period of time, any prior grantee or others interested in the land or a portion thereof, from asserting a right to question the validity of the tax title upon which plaintiff’s title depends. (Dunkum v. Maceck Bldg. Corp., 256 N. Y. 275, 285; Robbins v. Abrew, 275 id. 233, 237.) AH concur. (Submission of a controversy in an action to compel specific performance of a contract to purchase realty.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.